department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person identification_number employer_identification_number contact number number release date date date uniform issue list dear we are responding to a request for a ruling submitted by your authorized representative you have been recognized as an organization described in sec_501 of the internal_revenue_code and classified as a private_foundation described in sec_509 of the code you were formed to receive funds administer your investments and distribute earnings for charitable purposes your initial funding came from your founder and his family you expect to receive additional gifts_and_bequests from your founder and his family a substantial number of the gifts_and_bequests will be in the form of commercial and residential rental real_estate currently owned by your founder and his family there will be little or no debt against the properties you will receive your real_estate portfolio will consist of commercial and residential rental properties the decision to retain or sell any property will be made by your trustees based on the facts and circumstances at the time the property is received such decisions will be made on an investment-by-investment basis taking into consideration your current investment portfolio you plan to form one or more limited_liability companies llcs to own and manage your real_property investment portfolio with respect to each llc the activities will not exceed those that you could conduct relating to the management of the portfolio you will be the sole member and you will have the authority to appoint the managers each of the llcs will elect to be treated as a disregarded_entity for federal_income_tax purposes you plan to appoint one or more of your trustees to act as the the trustees appointed may be disqualified persons that trustee will be responsible for overseeing the day-to-day activities of the he will receive reasonable_compensation for the services provided you plan to contract with the to provide the following services with respect to management of your real_property investment portfolio identification and analysis of potential real_estate acquisitions contract negotiations cash management debt management including budgeting negotiation of financing review of loan agreements and expenditures accounting supervision of property operations and inspections advertising leasing and lease negotiations goodwill relations with tenants and communities interface with municipalities and compliance with new ordinances collection of rents supervision and administration of a risk management program supervision of personnel and human resources supervision and administration of legal and tax services and other incidental and ancillary activities associated with the ownership of passive rental real_property and services relating to the disposition of property the will not provide any maintenance repair janitorial cleaning landscaping or other operation or capital improvements but it may supervise third-party vendors who will conduct such activities rulings requested the proposed activities do not jeopardize your exempt status under sec_501 of the code rental income received from the real_property investments shall be excluded from unrelated_business_taxable_income income received as a result of the sale of your real_property investments is excluded from unrelated_business_taxable_income contracting with a wholly-owned llc managed by one or more of your trustees who are disqualified persons to provide certain real_property investment management services will not constitute an act of self dealing your role as the sole member of the will not constitute excess_business_holdings under sec_4943 of the code your holdings of real_property will not be considered jeopardizing investment as described in sec_4944 of the code law sec_501 of the code provides in part that an organization is exempt from federal_income_tax if it is organized and operated exclusively for charitable purposes and if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relieving the poor distressed or underprivileged lessening the burdens of government and promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination defend human and civil rights secured_by law or combat community deterioration and juvenile delinquency sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 including those described in sec_501 sec_512 of the code provides in pertinent part that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it sec_512 of the code provides that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leases with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease this section does not apply if more than fifty percent of the total rent is attributable to personal_property or if the amount of rent paid depends in whole or in part on the income or profits derived sec_512 of the code provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the organization’s need for funds or the use it makes of the profits derived to the organization’s exercise or performance of the purpose or function constituting the basis for its exemption under sec_501 sec_4941 of the code imposes a tax upon any act of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 of the code the tax is imposed on the disqualified_person and in certain situations a tax is also imposed on any foundation_manager participating in such act or acts sec_4941 of the code defines self-dealing as any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 of the code provides that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_4943 of the code imposes a tax annually on the value of a private foundation’s excess holdings in a business_enterprise excess_business_holdings are generally determined with reference to a foundation’s own holdings and the holdings of all of its disqualified persons a term defined in sec_4946 sec_4943 of the code states that the term business_enterprise does not include a functionally_related_business or a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_4943 further provides that gross_income from passive sources includes the items excluded by sec_512 and without regard to the debt-financing rules of sec_514 sec_4944 of the code imposes a tax on private_foundations that invest any amount in such manner as to jeopardize the carrying out of any of its exempt purposes sec_53 a i of the foundation excise_tax regulations defines a jeopardizing investment in part as one in which the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long and short term financial needs of the foundation to carry out its exempt purposes the check the box regulations at sec_301 of the procedure and administration regulations allow certain organizations to choose treatment as either a partnership or a corporation or to be treated as a disregarded_entity for federal tax purposes announcement 1999_43_irb_545 confirms that a single member limited_liability_company llc is presumed to be a disregarded_entity where the sole member is a tax- exempt_organization described in sec_501 the llc is treated as an activity of the tax-exempt_organization rationale your purpose is to receive funds administer your investments and distribute earnings thereon for charitable purposes in furtherance of your purposes you have the power and authority to administer your investments whether real or personal_property to further your exempt purposes you indicate that none of the single member you will create will elect to be treated as a corporation accordingly the single member will be treated as disregarded entities and their activities will be treated as your own pursuant to announcement and sec_301 of the regulations the will own a nd manage your rental real_property an investment activity that you can conduct on your own behalf without jeopardizing your tax exempt status the fact that this activity will be carried out by the will not change the character of these activities the ’ activities will be considered an extension of yours therefore the formation of the to engage in these activities will not jeopardize your tax exempt status sec_512 of the code provides that certain types of income will not be subject_to unrelated_business_income_tax ubit under sec_511 sec_512 provides that rental income from real_property is not subject_to ubit the leased property in your real_estate portfolio will be limited to real_property which is not debt-financed therefore any income you receive from this source is not subject_to ubit pursuant to sec_512 of the code any gains or losses from the sale exchange or other_disposition of property other than inventory or property_held_primarily_for_sale to customers is not subject_to ubit the real_property in your real_estate portfolio is held solely for investment purposes accordingly any income from the sale exchange or other_disposition of the property will not be subject_to ubit because the will be treated as disregarded entities they will not be considered disqualified persons with respect to you you plan to hire one or more of your trustees to act as as a member of your governing board the trustee s will be a disqualified_person the trustee s will receive reasonable_compensation as because the services provided will be personal services will be reasonable and necessary to carrying out your exempt_purpose and the compensation will not be excessive the payment of compensation to your trustee s for managing the will not be act of self dealing under sec_4943 of the code the term business_enterprise does not include a trade_or_business that derives at least of its gross_income from passive sources your main source_of_income rents the will collect from real_property you own and manage is considered to be passive_income that is excluded from unrelated_business_taxable_income by sec_512 you may also receive income from the gains or losses from the sale of your real_property investments such income is considered to be passive_income income that is excluded from unrelated_business_taxable_income by sec_512 conclusion the proposed activities described in this ruling will not jeopardize your status as an organization described in sec_501 of the code rental income received by you from the real_property investments as described herein is excluded from unrelated_business_taxable_income income received as a result of the sale exchange or other_disposition of your real_property investments as described herein is excluded from unrelated_business_taxable_income contracting with the which will be managed by one or more disqualified persons to provide real_property investment management services as described herein will not constitute an act of self dealing your role as the sole member of the will not constitute excess_business_holdings under sec_4943 of the code your holdings of real_property will not be considered a jeopardizing investment as described in sec_4944 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based no opinion is expressed as to whether the compensation paid for real_property investment management services is in fact reasonable this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone are shown in the heading of this letter enclosure notice sincerely debra j kawecki manager exempt_organizations technical group
